DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-4 and 6-24.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 
Applicants' arguments, filed 04/20/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 4, 6-17, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995).
Musho et al. disclose a method of forming a dissolvable unit dose construct comprising providing a first composition (i.e. muco-adhesive composition) comprising a water soluble polymer and a liquid carrier; depositing the first composition onto a substrate to form a plurality of individual units; providing a second composition (i.e. composition for a first active layer) comprising a water soluble polymer, an active ingredient and a liquid carrier; depositing the second composition overlying a portion of an individual unit of the first composition; providing a third composition (i.e. composition for a second active layer) comprising a water soluble polymer, an active ingredient of an identity different from the active ingredient of the second composition, and a liquid carrier; depositing the third composition overlying a portion of the individual unit of the first composition different from the portion overlain by the second composition; and removing at least a portion of the liquid carrier from the compositions to form a multi-layer unit dose construct (¶ [0013]). The at least a portion of the liquid carrier may be removed by vacuum drying (¶ [0010]). The second composition may be deposited at a plurality of discrete locations overlying the first composition (¶ [0011]). The dissolvable unit dose construct may be a film (¶ [0008]). The film can be characterized broadly as a liquid-base biologically compatible muco-adhesive polymer matrix containing an active ingredient that forms an erodible, disintegrable and/or dissolvable construct upon drying (¶ [0028]). The polymer(s) selected for the construct may depend on a variety of factors including the rheology of the liquid formulation (¶ [0029]). The compositions comprising an active ingredient may comprise 11% solids (¶ [0096]). The first composition may comprise an active ingredient (¶ [0012]). The compositions comprising active ingredients may be adjacent to one another (¶ [0012]). Figure 6 shows wherein the compositions comprising active ingredients are spatially isolated and may be formed on opposing sides of the substrate (see 14 and 18 of the Figure). The construct may comprise 3 different active layers containing different active ingredients (¶ [0090]). The compositions may be in the form of a thixotropic paste (¶ [0009]). It will further be appreciated in exemplary embodiments to deposit discrete active layers onto a backing layer that is a continuous web, although that would have the effect of re-introducing certain trimming and other conversion steps in manufacturing (¶ [0084]). After the films of unit dose constructs are dried, a top layer of foil or other packaging material is applied to protect them prior to use. Although the constructs are individually formed, the foil substrate and the top layer of the foil are typically continuous webs that can thereafter be sealed and cut into individual packages, each containing a single construct (¶ [0061]). The active ingredient may be an anti-Parkinson agent or an analgesic (¶ [0039]). The construct may be used for pediatric subjects (¶ [0086]). 
Musho et al. differ from the instant claims insofar as not disclosing wherein the second composition has a viscosity of 1-300 at 1 sec-1 shear rate.
However, Singh et al. disclose an aqueous oral vehicle composition comprising a water-soluble mucoadhesive (col. 2, lines 36-38). The composition can have a viscosity of from about 100 to about 3000 cPs between the shear rate 1 to 200 per second (col. 2, lines 45-50). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the second composition to have a viscosity from about 100 to about 3000 cPs between the shear rate 1 to 200 per second since the composition of Musho et al. is a liquid-base biologically compatible muco-adhesive polymer matrix and such viscosity is a known and effective viscosity for formulating a muco-adhesive composition as taught by Singh et al. One of ordinary skill in the art would have had a reasonable expectation of success since Musho et al. disclose wherein the polymer affects the rheology of the composition. 
In regards to instant claim 1 reciting removing the liquid carrier prior to deposition of the next composition, Musho et al. disclose removing the liquid carrier after all the compositions have been deposited. Although Musho et al. does not disclose the same sequence of removing liquid carrier as the instant claims, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 (IV) (C). 
In regards to instant claim 4 reciting wherein the viscosity of the composition for the first active layer deposited onto the muco-adhesive substrate is between 25 and 50 cps at 1 sec-1 shear rate, Musho et al. disclose wherein the construct is a liquid-base biologically compatible muco-adhesive polymer matrix and wherein the polymer(s) selected depends on the rheology of the liquid formulation. Accordingly, it would have taken no more than the relative skill of one of ordinary skill in the art through routine experimentation to have arrived at the claimed viscosity based on the desire to have a viscosity that would form the liquid-base muco-adhesive polymer matrix desired by Musho et al. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 
In regards to instant claim 8 reciting wherein the active ingredient in the muco-adhesive polymer matrix is compositionally distinct from the active ingredient in the composition for the first active layer, Musho et al. disclose wherein the construct may have multiple different active layers containing different active ingredients. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the active ingredient in the first composition (i.e. muco-adhesive polymer matrix) to be distinct from the active ingredient in the second composition (i.e. dissolvable active layer). 
In regards to instant claim 9 reciting wherein the composition for the second active layer is deposited as a plurality of individual volumes, Musho et al. disclose wherein the second composition is deposited in a plurality of individual volumes. Therefore, since the third composition (i.e. composition for the second active layer) is an additional layer, it would have been obvious to one of ordinary skill in the art to have deposited the third composition as a plurality of individual volumes like the second composition. 
In regards to instant claim 14 reciting wherein the polymer matrix of the muco-adhesive film substrate and the dissolvable film active layer include at least one compositionally shared water-soluble polymer, Musho et al. disclose wherein the first composition (i.e. muco-adhesive film substrate) and the second composition (i.e. dissolvable film active layer) both comprise a water soluble polymer. Since Musho et al. do not disclose wherein the water soluble polymers in both composition must be different, it would have been obvious to one of ordinary skill in the art that the same water soluble polymer may be used for both compositions. 
In regards to instant claim 15 reciting a composition for a third active layer, Musho et al. disclose wherein the composition may comprise 3 active layers containing different active ingredients; thus, it would have been obvious to one of ordinary skill in the art to have formed a fourth composition comprising a third active ingredient. 
In regards to instant claim 17 reciting wherein the muco-adhesive film substrate is formed as a continuous web of film, and then is divided into smaller individual films after forming the plurality of first dissolvable film active layers on the muco-adhesive film substrate, Musho et al. disclose wherein the discrete active layers may be deposited onto a backing layer that is a continuous web and then trimmed. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated a continuous web comprising the first composition and the second composition and then trimming the continuous web. 
In regards to instant claim 24 reciting cutting the muco-adhesive substrate to separate at least some of the plurality of dissolvable film active layers and thereby form individual unit doses, Musho et al. disclose in paragraph [0061] wherein the films are cut into individual packages, each containing a single construct.

2.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Palmer et al. (US 2009/0010992, Jan. 8, 2009).
	The teachings of Musho et al. and Singh et al. are discussed above. Musho et al. and Singh et al. do not disclose wherein the composition for the first active layer is deposited onto the muco-adhesive substrate as a plurality of individual volumes in the range between 0.1 µL to 5,000 µL. 
	However, Palmer et al. disclose compositions for oral transmucosal administration of small volume bioadhesive drug dosage forms to pediatric subjects (abstract). The drug dosage form has a volume of less than 30 microliters and comprises a drug formulation containing a predetermined amount of a pharmaceutically active drug and a bioadhesive material (¶ [0014]). The drug dosage form may be a film (¶ [0139]). 
	Musho et al. disclose wherein the film construct may be delivered to a pediatric subject. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the film construct of Musho et al. to have a volume of less than 30 microliters since small volumes of films are desired for pediatric subjects and this is a known and effective small volume of film for pediatric subjects as taught by Palmer et al. As such, since it would have been obvious to have a film construct having a volume less than 30 microliters, it would have also been obvious to have deposited less than 30 microliters of the second composition (i.e. composition for the first active layer) onto the first composition (i.e. mucro-adhesive substrate). 

3.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Farr et al. (US 2008/0026040, Jan. 31, 2008).
	The teachings of Musho et al. and Singh et al. are discussed above. Musho et al. and Singh et al. do not disclose wherein the composition for the first active layer is deposited using a jetting system and through a piezoelectric valve.
	However, Farr et al. disclose a pharmaceutical composition having a plurality of polymeric film layers heat sealed together as a multilayer structure and having an active agent dispersed within the multilayer structure (abstract). A drug solution is ink-jetted using piezoelectric printhead onto a film (¶ [0050]).
	It would have been prima facie obvious to one of ordinary skill in the art to have deposited the second composition (i.e. composition for the first active layer) via ink-jetting using a piezoelectric printhead onto the first composition since the second composition comprises an active agent and this is a known and effective method of depositing an active agent composition onto a film as taught by Farr et al. 

4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Yadav et al. (US 2016/0303038, Oct. 20, 2016).
	The teachings of Musho et al. and Singh et al. are discussed above. Musho et al. and Singh et al. do not disclose wherein the active ingredient comprises buprenorphine. 
	However, Yadav et al. disclose an oral film (abstract). The film may contain drugs (¶ [0036]). Suitable drugs include analgesics such as buprenorphine (¶ [0037]). 
	Musho et al. disclose wherein the active agent may be an analgesic. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated buprenorphine into the construct of Musho et al. since it is a known analgesic as taught by Yadev et al. 

5.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995), Palmer et al. (US 2009/0010992, Jan. 8, 2009), and further in view of Farr et al. (US 2008/0026040, Jan. 31, 2008).
	The teachings of Musho et al., Singh et al., and Palmer et al. are discussed above. Musho et al., Singh et al., and Palmer et al. do not disclose wherein the composition for the active layer is deposited using a jetting system and through a piezoelectric valve.
	However, Farr et al. disclose a pharmaceutical composition having a plurality of polymeric film layers heat sealed together as a multilayer structure and having an active agent dispersed within the multilayer structure (abstract). A drug solution is ink-jetted using piezoelectric printhead onto a film (¶ [0050]).
	It would have been prima facie obvious to one of ordinary skill in the art to have deposited the second composition (i.e. composition for the active layer) via ink-jetting using a piezoelectric printhead onto the first composition since the second composition comprises an active agent and this is a known and effective method of depositing an active agent composition onto a film as taught by Farr et al. 

6.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musho et al. (US 2017/0087097, Mar. 30, 2017) in view of Singh et al. (US 5,458,879, Oct. 17, 1995) and further in view of Giovinazzo et al. (US 2016/0089328, Mar. 21, 2016).
The teachings of Musho et al. and Singh et al. are discussed above. Musho et al. and Singh et al. do not disclose wherein the active ingredient comprises apomorphine. 
	However, Giovinazzo et al. disclose a sublingual formulation of apomorphine for treating Parkinson’s disease (abstract). The sublingual formulation may be in the form of a film (¶ [0016]). 
	Musho et al. disclose wherein the active agent may be an anti-Parkinson agent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated apomorphine into the construct of Musho et al. since it is a known anti-Parkinson agent as taught by Giovinazzo et al. 



Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections have been made.

Response to Declaration
Declarant’s arguments have been considered but are moot because new rejections have been made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,545,376, claim 1 of U.S. Patent No. 9,662,301, claim 1 of U.S. Patent No. 9,662,297, and claim 1 of U.S. Patent No. 9,814,674 in view of Singh et al. (US 5,458,879, Oct. 17, 1995). The pending claims differ from the patented claims insofar as reciting wherein the first active layer has a viscosity of at 1-300 cps at 1 sec-1 shear rate. However, Singh et al. disclose an aqueous oral vehicle composition comprising a water-soluble mucoadhesive (col. 2, lines 36-38). The composition can have a viscosity of from about 100 to about 3000 cPs between the shear rate 1 to 200 per second (col. 2, lines 45-50). It would have been prima facie obvious to one of ordinary skill in the art to have formulated that first active layer to have a viscosity from about 100 to about 3000 cPs between the shear rate 1 to 200 per second since the composition is muco-adhesive and such viscosity is a known and effective viscosity for formulating a muco-adhesive composition as taught by Singh et al. 

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection has been made.

Conclusion
Claims 1-4, and 6-24 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612